           Case 2:21-cv-00370-MMD Document 5 Filed 03/29/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     In re: Vernon A. Nelson                             Case No. 2:21-cv-00370-MMD
      Attorney at Law, Bar No. 6434
7                                                           ORDER OF SUSPENSION

8

9
10   I.       SUMMARY

11            This is an attorney discipline matter. Before the Court is Vernon A. Nelson’s

12   response to the Court’s Order to Show Cause (“OSC”) why he should not be suspended

13   from practice before this Court following the Order Approving Modified Conditional Guilty

14   Plea Agreement filed by the Nevada Supreme Court (“NSC”) on January 15, 2021. (ECF

15   Nos. 1 (OSC), 4 (the “Response”).) As further explained below, the Court will suspend

16   Mr. Nelson from practice before this Court because this Court has neither the obligation,

17   resources, nor inclination to monitor Mr. Nelson’s compliance with the probationary

18   conditions the NSC imposed on him. However, Mr. Nelson may file a petition for

19   reinstatement once he has fully discharged those conditions and can produce a certificate

20   of good standing from the NSC reflecting the same.

21   II.      BACKGROUND

22            Mr. Nelson was suspended by the NSC following his conditional guilty plea to a

23   charge that he violated RPC(s) 1.2, 1.3, 1.4, 1.5, 3.4, 5.4, and 8.4. (ECF No. 1 at 6.) While

24   Mr. Nelson’s suspension was stayed, he is currently subject to several probationary

25   conditions imposed by the NSC running for one year from January 15, 2021. (Id. at 6, 8-

26   9.) The NSC requires that Mr. Nelson complete additional continuing legal education

27   hours and limit his practice by not taking any cases in the area of consumer credit. (Id. at

28   8-9.)
        Case 2:21-cv-00370-MMD Document 5 Filed 03/29/21 Page 2 of 3


1           This Court issued the OSC as to why Mr. Nelson should not be suspended from

2    practice in this Court on February 4, 2021. (ECF No. 1.) Mr. Nelson timely filed his

3    Response on March 4, 2021. (ECF No. 4.) In his Response, Mr. Nelson argues that this

4    Court should allow him to continue practicing before it because he is still allowed to

5    practice law before the Nevada state courts by virtue of his suspension having been

6    stayed. (Id. at 2.)

7    III.   DISCUSSION

8           This Court imposes reciprocal discipline on a member of its bar when that person

9    is suspended or otherwise disciplined by a state court unless it determines that the state’s

10   disciplinary adjudication was improper. See In re Kramer, 282 F.3d 721, 724 (9th Cir.

11   2002). Specifically, the Court will only decline to impose reciprocal discipline if the

12   attorney subject to discipline presents clear and convincing evidence that:

13          (A) the procedure in the other jurisdiction was so lacking in notice or opportunity to
            be heard as to constitute a deprivation of due process; (B) there was such an
14          infirmity of proof establishing the misconduct as to give rise to a clear conviction
            that the court should not accept as final the other jurisdiction’s conclusion(s) on
15          that subject; (C) imposition of like discipline would result in a grave injustice; or (D)
            other substantial reasons justify not accepting the other jurisdiction’s
16          conclusion(s).

17   LR IA 11-7(e)(3); see also In re Kramer, 282 F.3d at 724-25 (stating that the attorney

18   bears the burden by clear and convincing evidence).

19          The Court will suspend Mr. Nelson from practice before this Court because the

20   NSC’s disciplinary adjudication regarding Mr. Nelson following his conditional guilty plea

21   appears to have been proper, and he presents no clear and convincing evidence to the

22   contrary. Procedurally, Mr. Nelson did not submit a certified copy of the entire record from

23   the NSC or present any argument as to why less than the entire record will suffice. See

24   LR IA 11-7(e)(3). Substantively, while Mr. Nelson does appear to be allowed to practice

25   in the Nevada state courts, he is also currently subject to probationary conditions that this

26   Court has neither the obligation, resources, nor inclination to monitor. (ECF Nos. 1 at 8-

27   9, 4 at 2.) And the Court sees no substantial reasons not to suspend Mr. Nelson based

28

                                                    2
       Case 2:21-cv-00370-MMD Document 5 Filed 03/29/21 Page 3 of 3


1    on its review of the record. See LR IA 11-7(e)(3). The Court will therefore suspend Mr.

2    Nelson.

3           That said, Mr. Nelson is free to petition the Court for reinstatement under LR IA

4    11-7(i) assuming he is able to successfully complete his term of probation with the NSC.

5    Any petition for reinstatement should not be filed until Mr. Nelson has successfully

6    discharged each and every probationary condition imposed on him by the NSC, and he

7    is able to present both a certificate of good standing from the NSC and evidence sufficient

8    to establish that his practice in the Nevada state courts is fully unencumbered by any

9    probationary or other conditions stemming from his conditional guilty plea or any other

10   discipline imposed on him by the NSC.

11   IV.    CONCLUSION

12          It is therefore ordered that Vernon A. Nelson, Bar No. 6434, is hereby suspended

13   from practice in the United States District Court for the District of Nevada.

14          DATED THIS 29th Day of March 2021.

15

16

17                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27
28

                                                  3
